Exhibit 99.1 ARCA Biopharma announces 100th patient randomized into the GENETIC-AF Phase 2B/3 clinical trial GENETIC-AF Evaluating Gencaro as Potentially First Genetically-Targeted Treatment for Atrial Fibrillation Outcome of Interim Efficacy Analysis Anticipated in the Second Quarter of 2017 Westminster, CO, August 18, 2016 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company applying a precision medicine approach to developing genetically-targeted therapies for cardiovascular diseases, today announced that the 100th patient has been randomized into GENETIC-AF, a seamless design Phase 2B/3 clinical trial evaluating GencaroTM (bucindolol hydrochloride) as a potential treatment for atrial fibrillation. This represents two-thirds of the minimum number of patients needed for a pre-specified Phase 2B interim efficacy analysis.
